The petition to rehear is allowed for the limited purpose of entering this order in the cause:
Plaintiff contends that the following statement contained in the opinion filed on 12 January 1982 is erroneous:
*297“Disability caused by and resulting from a disease is compen-sable when, and only when, the disease is an occupational disease, or is aggravated or accelerated by an occupational disease.”
Plaintiffs contention has merit. The statement is hereby corrected to read as follows:
“Disability caused by and resulting from a disease is compen-sable when, and only when, the disease is an occupational disease, or is aggravated or accelerated by causes and conditions characteristic of and peculiar to claimant’s employment.”
This order will be printed in the official reports of decisions of this Court.
Done by the Court in Conference, this 8th day of March 1982.
Mitchell, J.
For the Court